Exhibit 10.5

 

Spherix Independent Board of Directors Compensation

(Approved by the Board on 5/25/10)

 

Below is the Compensation Committee’s recommendation regarding annual
compensation for outside, independent Board of Directors:

 

Annual Retainer

 

$

5,000

 

To be paid in cash at May Board Meeting annually.

Stock Options

 

$

10,000

 

To be calculated by dividing $10,000 by the closing stock price the day the
Stock Options are awarded; and at the May Board Meeting annually thereafter. The
Options will vest in full on the day of award and will be exercisable for a
period of five (5) years.

Board Meeting Fees

 

$

2,500

 

To be paid for all in-person Board Meetings. Members must be present to be paid.

Committee Meeting Fees

 

$

800

 

To be paid for all in-person Committee Meetings. Members must be present to be
paid.

Teleconference Fees

 

$

300

 

To be paid for all teleconferences called by either the Chairman of the Board,
the President, or by the Chairman of the relevant Committee. Members must be
on-line to be paid.

Additional Retainer

 

$

1,000

 

To be paid to the Chairman of the Audit Committee.

 

--------------------------------------------------------------------------------